Citation Nr: 0800711	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-31 829 	)	DATE
	)
	)

On appeal from the Education Center at the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code, beyond December 16, 2005.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1995 to May 1999.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran requested to be scheduled 
for a Board hearing to be held in Washington, DC in his 
August 2005 VA Form 9.  However, the record reflects that the 
veteran failed to appear for the Board hearing that was 
scheduled in February 2006 and the veteran has not provided 
an explanation for his absence.  Accordingly, the veteran's 
hearing request is withdrawn.  


FINDINGS OF FACT

1.  In April 2004, the RO received a VA Form 22-1999, 
reflecting the veteran's enrollment in the Houston 
Independent School District Alternative Certification Program 
for the periods of April 13, 2005 to August 12, 2005; May 31, 
2005 to July 8, 2005; July 11, 2005 to August 2, 2005; August 
22, 2005 to December 16, 2005; January 9, 2006 to June 1, 
2006; and August 15, 2005 to May 31, 2006. 

2. The veteran exhausted his entitlement to Chapter 30 
benefits during the Fall 2005 semester on September 8, 2005; 
however, the RO extended his ending date to December 16, 
2005, which was the last day of the Fall 2005 semester.


CONCLUSION OF LAW

An extension of the ending date for the award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond December 16, 2005 is not warranted.  38 U.S.C.A. 
§§ 3011, 3031, 3452 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7050 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

The record reveals that the veteran was not provided with 
notification of the VCAA to include the evidence necessary to 
substantiate his claim and the division of responsibilities 
between VA and the veteran in procuring the evidence relevant 
to his claim in accordance with 38 U.S.C.A. § 5103(a) during 
the course of this appeal.  Nonetheless, the RO notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claim was denied in the May 
2005 determination, and the July 2005 Statement of the Case.  
The veteran was informed that he will have received education 
assistance for the maximum number of months authorized and, 
under no circumstances, could VA extend his entitlement to 
benefits beyond December 16, 2005.  Furthermore, the 
veteran's arguments in favor of entitlement to benefits do 
not comport with governing law and regulations, and do not 
contradict any of the facts relied upon herein.  The Board 
notes that where the pertinent facts are not in dispute and 
the law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Accordingly, there is no need for any further consideration 
of the VCAA at this time, and so the Board will proceed to 
evaluate the merits of the veteran's claim.  


II.	Legal Criteria 

Chapter 30 of Title 38, United States Code, currently sets 
forth the provisions to allow for educational assistance for 
members of the Armed Forces after separation from service.  
38 U.S.C.A. § 3001 et seq. (West 2002).

Under Chapter 30 (also known as the All-Volunteer Force 
Educational Assistance Program), an individual may be 
entitled to educational assistance if that person: first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985; or was eligible for an educational assistance 
allowance under Chapter 34 as of December 31, 1989.  38 
U.S.C.A. § 3011(a)(1) (West 2002); 38 C.F.R. § 21.7040 
(2007).

Once in receipt of benefits under Chapter 30, VA law provides 
that if an individual who is enrolled in an educational 
institution that is regularly operated on the quarter or 
semester system exhausts his entitlement under Chapter 30, 
the discontinuance date shall be the last day of the quarter 
or semester in which such entitlement is exhausted.  38 
C.F.R. § 21.7135(s)(2)(i) (2007).  If an individual who is 
enrolled in an educational institution that is not regularly 
operated on the quarter or semester system exhausts his 
entitlement under Chapter 30 after more than half of the 
course at issue is completed, then the discontinuance date 
shall be the earlier of the following: (i) the last day of 
the course; or (ii) 12 weeks from the day that entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(ii) (2007).  If an 
individual who is enrolled in an educational institution that 
is not regularly operated on the quarter or semester system 
exhausts his entitlement under Chapter 30 before completing 
the major portion of the course, however, the discontinuance 
date will be the date that entitlement is exhausted.  38 
U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. § 21.7135(s)(3) 
(2007). 

III.	Analysis 

This appeal arises out of the RO's decision to discontinue 
the veteran's educational assistance benefits effective 
December 16, 2005.

Information contained in the veteran's educational folder 
reveals that he was originally awarded 36 months of overall 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  38 U.S.C.A. §§ 3011, 3452 (West 2002); 
38 C.F.R. § 21.7040 (2007).  He was then assigned a 
delimiting date of May 8, 2009, for the use of these 
benefits.  Thereafter, the veteran received VA educational 
assistance benefits for the completion of a number of 
undergraduate courses and earned his undergraduate degree in 
economics from the University of Houston in December 2002.

In April 2005, the RO received a VA Form 22-1999 Enrollment 
Certification from the veteran's certifying official, 
reflecting his enrollment in courses at the Houston 
Independent School District Alternative Certification Program 
for the periods of April 13, 2005 to August 12, 2005; May 31, 
2005 to July 8, 2005; July 11, 2005 to August 2, 2005; August 
22, 2005 to December 16, 2005; January 9, 2006 to June 1, 
2006; and August 15, 2005 to May 31, 2006, in pursuit of 
professional teacher certification.   

In May 2005, the RO awarded Chapter 30 education benefits for 
the periods of April 13, 2005 to April 13, 2005; May 2, 2005 
to May 8, 2005; May 9, 2005 to May 15, 2005; May 31, 2005 to 
July 10, 2005; and July 11, 2005 to January 22, 2006.  The RO 
also wrote that the veteran will have received education 
assistance for the maximum number of months authorized as of 
January 23, 2006.   

In the July 2005 Statement of the Case (SOC), however, the RO 
noted that the January 22, 2006 ending date had previously 
been reported in error.  The RO explained that the veteran's 
entitlement to benefits was exhausted on September 8, 2005, 
during the veteran's Fall 2005 semester.  The RO further 
explained that the correct ending date as pursuant to 
applicable law was, consequently, December 16, 2005, the last 
day of the Fall 2005 semester.  38 C.F.R. § 21.7135(s)(2)(ii) 
(2007).

In June 2005, the veteran disagreed with that decision, and 
appealed it to the Board, requesting that his education 
benefits be extended to the end of May 2006, which was when 
his training was scheduled to be completed.

The RO apparently construed the date of December 16, 2005 
noted on the VA Form 22-1999 as identifying the end of the 
veteran's course term for the fall semester of 2005.  There 
is nothing of record to indicate that the RO's conclusion on 
this point was incorrect.  Although the veteran has asserted 
that the particular training and course work for which he is 
receiving benefits does not conform to a typical quarter or 
semester system, the veteran has presented no evidence to 
support his assertion that the school for which he is 
enrolled does not operate on a term basis.  As a result, the 
Board finds that the RO appropriately ended the veteran's 
entitlement to benefits beyond his September 8, 2005, 
original date of exhaustion to instead be effective as of 
December 16, 2005, as required by law.  Id.

The Board has thoroughly reviewed the veteran's contentions, 
but in light of the foregoing evidence of record, must 
conclude that he is not entitled to any additional 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond December 16, 2005.  

The Board has decided this case based on its application of 
the law to the pertinent facts.  Here, the governing law and 
regulations require that the ending date for the receipt of 
additional educational assistance benefits under Chapter 30, 
Title 38, United States Code, not be extended beyond the 
current date of December 16, 2005.  Again, while the Board is 
aware of the veteran's arguments and concerns, the regulatory 
criteria and legal precedent governing his eligibility for 
the receipt of additional educational assistance benefits are 
clear and specific, and the Board is bound by such law.  
Therefore, the Board must hold that, at this time, the 
veteran is not eligible for the requested additional 
educational assistance as a matter of law.  The Board has 
carefully reviewed the entire record in this case.  Where the 
law, rather than the facts, however, is dispositive, the 
benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for application, and so the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An extension of the ending date for the award of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond December 16, 2005, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


